

EXECUTION VERSION
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 1, 2008,
by and among China Automotive Systems, Inc., a Delaware corporation, with
headquarters located at No. 1 Henglong Road, Yu Qiao Development Zone, Shashi
District, Jing Zhou City, Hubei Province, People’s Republic of China
(the ”Company”), and the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).
 
WHEREAS:
 
A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.
 
B. The Company has authorized a new series of senior convertible notes of the
Company, which notes shall be convertible into shares (as converted, the “Note
Conversion Shares”) of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”), in accordance with the terms of the Notes (as defined
below).
 
C. The Company has authorized the issuance of certain warrants of the Company,
which warrants shall be exercisable for the purchase of shares (as exercised,
the “Warrant Conversion Shares” and together with the Note Conversion Shares,
the “Conversion Shares”) of the Common Stock in accordance with the terms of
each Warrant (as defined below).
 
D. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate principal amount of
the notes, in substantially the forms attached hereto as Exhibits A-1 (the
“Closing Note”), Exhibit A-2 (the “Henglong Note”) and Exhibit A-3 (the “Escrow
Note” and together with the Closing Note and the Henglong Note, collectively,
the “Notes”), set forth opposite such Buyer’s name in column (3) on the Schedule
of Buyers attached hereto (which aggregate amount for all Buyers shall be
$35,000,000 (the “Aggregate Principal”)) and (ii) warrants, in substantially the
forms attached hereto as Exhibit B-1 (the “Closing Warrant”) and Exhibit B-2
(the “Escrow Warrant” and, together with the Closing Warrant, collectively, the
“Warrants”), to buy up to an aggregate exercise amount of $11,666,666 worth of
Common Stock, such respective exercise amount set forth opposite such Buyer’s
name in column (4) on the Schedule of Buyers attached hereto.
 
E. On the Closing Date, the parties hereto will execute and deliver a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company
will agree to provide certain registration rights with respect to the
Registrable Securities (as defined in the Registration Rights Agreement) under
the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
F. The Notes, the Note Conversion Shares, the Warrants and the Warrant
Conversion Shares, collectively, are referred to herein as the “Securities”.
 
G. The Notes will be senior, unsecured obligations of the Company and will rank
pari passu in right of payment to all existing and future indebtedness of the
Company, other than Permitted Senior Indebtedness (as defined in the Notes).
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF THE NOTES AND THE WARRANTS.
 
(a) Purchase of Notes and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer, severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (i) a
principal amount of each Note as is set forth opposite such Buyer’s name in
column (3) on the Schedule of Buyers, as applicable and (ii) Warrants with an
exercise amount as is set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers, as applicable, (the “Closing”).
 
(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., Hong Kong time, on February 13, 2008 (or such later date as is
mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below at the offices of the legal representative of the Lead Buyer set
forth on the Schedule of Buyers. As used herein, “Business Day” means any day
other than Saturday, Sunday or other day on which commercial banks in the City
of New York are authorized or required by law to remain closed.
 
(c) Purchase Price; Escrow. The aggregate purchase price for the Notes and the
Warrants to be purchased by each such Buyer at the Closing (the “Purchase
Price”) shall be the amount set forth opposite each Buyer’s name in column (5)
of the Schedule of Buyers (such amount, the “Applicable Purchase Price”). Each
Buyer shall pay $100,000 for each $100,000 of principal amount of each Note and
pro rata portion of the Warrants to be purchased by such Buyer at the Closing.
The Purchase Price shall be paid by the Buyers as follows:
 
(i) Payment to Company. At the Closing, each Buyer shall pay to the Company, by
wire transfer of immediately available funds, an amount in cash equal to fifty
percent (50%) of such Buyer’s Applicable Purchase Price (the “Closing Amount”).
Such Closing Amount represents the portion of such Buyer’s Applicable Purchase
Price attributable to the Closing Note and the Henglong Note and the Closing
Warrant.
 
(ii) Payment to Escrow Agent. At the Closing, each Buyer shall deposit into an
escrow account (the “Escrow Account”) an amount in cash equal to fifty percent
(50%) of such Buyer’s Applicable Purchase Price (the “Escrow Amount”), pursuant
to an escrow agreement in the form attached hereto as Exhibit D (the “Escrow
Agreement”) with an escrow agent mutually acceptable to the Lead Buyer and the
Company (the “Escrow Agent”). Such Escrow Amount represents the portion of such
Buyer’s Applicable Purchase Price attributable to the Escrow Note and the Escrow
Warrant.
 
 
2

--------------------------------------------------------------------------------

 
 
(iii) Escrow. The Buyers and the Company shall cause the Escrow Agent (by
executing joint written instructions, as applicable, pursuant to the Escrow
Agreement) to disburse the Escrow Amount, plus any and all interest earned
thereon (such interest, the “Escrow Interest”) from the Escrow Account as
follows:
 
(A) At any time and from time to time prior to April 15, 2008 (the
“Determination Date”), each Buyer shall have the option, but not the obligation,
to release all (but not less than all) of such Buyer’s applicable Escrow Amount,
plus any and all Escrow Interest thereon to the Company. Upon any such release,
such Buyer’s Henglong Default Redemption Rights (as defined in each of the
Henglong Note and the Escrow Note) with respect to the Henglong Note and the
Escrow Note shall expire pursuant to the terms of the Henglong Note and the
Escrow Note, as applicable.
 
(B) In the event the Escrow Amount has not previously been released and the
Henglong Transaction (as defined below) is consummated upon terms and conditions
satisfactory to the Lead Buyer on or prior to the Determination Date, the Escrow
Amount (plus any and all Escrow Interest thereon) shall be released to the
Company. Upon any such release, each Buyer’s Henglong Default Redemption Rights
with respect to the Henglong Note and the Escrow Note shall expire pursuant to
the terms of the Henglong Note and the Escrow Note, as applicable.
 
(C) In the event the Henglong Transaction is not consummated upon terms and
conditions satisfactory to the Lead Buyer on or prior to the Determination Date,
each Buyer shall have the option, but not the obligation, to either (1) release
all of such Buyer’s Escrow Amount (plus any and all Escrow Interest thereon) to
the Company or (2) exercise such Buyer’s Henglong Default Redemption Rights with
respect to the Escrow Note held by such Buyer in accordance with Section 8 of
the Escrow Note; provided, however, that such option shall be exercised by such
Buyer on or prior to April 30, 2008. In the event such option is not exercised
by a Buyer on or prior to April 30, 2008, such Buyer shall be deemed to have
elected the option set forth in clause (1) above and such Buyer’s applicable
Escrow Amount (plus any and all Escrow Interest thereon) shall be released to
the Company. If a Buyer elects (or is deemed to elect) the option set forth in
clause (1) above, such Buyer’s Henglong Default Redemption Rights with respect
to the Henglong Note and the Escrow Note shall expire pursuant to the terms of
the Henglong Note and the Escrow Note, as applicable.
 
(D) In the event the Company redeems the Escrow Note held by a Buyer pursuant to
Section 1(c)(iii)(c)(2) above, the Escrow Interest shall be deemed to be
credited against the accrued interest due and payable by the Company under the
Escrow Note (the “Escrow Note Interest”) and the Company shall pay to such Buyer
the excess amount, if any, of the Escrow Note Interest over the Escrow Interest.
For avoidance of doubt, if the Escrow Interest is greater than the Escrow Note
Interest, the Buyer shall be entitled to retain the entire amount of the Escrow
Interest.
 
(iv) Henglong Transaction. As used herein, the “Henglong Transaction” shall mean
the Henglong transaction contemplated by Schedule 4(o). For avoidance of doubt,
for all purposes of this Agreement (and the Notes and the Warrants), the terms
and conditions of the Henglong Transaction shall conclusively be deemed to be
satisfactory to the Lead Buyer, and the Henglong Transaction shall conclusively
be deemed to have been consummated, if either (A) the actual Henglong
Transaction fully complies with the requirements specified in Schedule 4(o), or
(B) the Lead Buyer waives in writing, in its sole discretion, any noncompliance
with such requirements.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Form of Payment on Closing Date. On the Closing Date, (i) each Buyer shall
pay its Purchase Price to the Company for the Notes and Warrants to be issued
and sold to such Buyer at the Closing by wire transfer of immediately available
funds in accordance with the Company’s and the Escrow Agent’s written wire
instructions and (ii) the Company shall deliver to each Buyer the Notes
(allocated in the principal amounts as such Buyer shall request, subject to the
requirement that the Notes shall be in denominations of $100,000 and integral
multiples thereof) and Warrants which such Buyer is then purchasing hereunder,
duly executed on behalf of the Company and registered in the name of such Buyer
or its designee.
 
2. BUYERS’ REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:
 
(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Notes and
Warrants and (ii) upon conversion of the Notes and Warrants will acquire the
Conversion Shares issuable upon conversion of the Notes and Warrants, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
 
(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.
 
(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.
 
(d) Information. Such Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Such Buyer understands that its
investment in the Securities involves a high degree of risk. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
 
(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
 
4

--------------------------------------------------------------------------------

 
 
(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person (as defined in Section 3(s)) through whom the sale is made) may
be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder. The Securities may be pledged in connection with a bona
fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f).
 
(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Notes and the Warrants and the stock certificates representing
the Conversion Shares, except as set forth below, shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
 
5

--------------------------------------------------------------------------------

 
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped by electronic delivery at the applicable balance account at DTC (as
defined below), unless otherwise required by state securities laws, (i) when
such Securities are registered for resale under the 1933 Act, (ii) in connection
with a sale, assignment or other transfer, such holder provides the Company with
an opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A. The Buyer expressly agrees
that any sale by the Buyer of Conversion Shares pursuant to the Registration
Statement shall be sold in a manner described under the caption “Plan of
Distribution” in such Registration Statement and the Buyer shall comply with the
prospectus delivery requirements in connection with such sale, in each case in
compliance with the requirements of the Securities Act and Exchange Act
applicable to such sale. The Buyer agrees that the Conversion Shares will only
be sold or transferred while the Registration Statement is effective, unless
another exemption from registration is available. The Buyer further agrees that
if it sells or transfers the Conversion Shares pursuant to an exemption from
registration which results in the transferee holding Conversion Shares that are
“Restricted Securities” as defined in the 1933 Act rules, in connection with
such sale or transfer, the Buyer shall request that the Company issue the
Conversion Shares in the name of the transferee with a legend substantially in
the form set forth above. The Buyer acknowledges that the removal of the
restrictive legends from certificates representing the Conversion Shares as
provided in this Section 2(g) is predicated upon the Company’s reliance on the
Buyer’s compliance with its covenants in this Section 2(g).
 
(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
to which such Buyer is a party have been duly and validly authorized, executed
and delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement to which such Buyer is a party
and the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a material breach or default (or
an event which with notice or lapse of time or both would become a material
breach or default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a material
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Buyer.
 
 
6

--------------------------------------------------------------------------------

 
 
(j) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby represents and warrants to each of the Buyers as of the date
hereof and as of the Closing Date as follows.
 
(a) Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted. Each of the Company and its Subsidiaries
is duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby and the other Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents. The Company has no Subsidiaries
except as set forth on Schedule 3(a).
 
(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Notes, the Warrants, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions (as defined in Section 5(b)) and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and under any applicable laws, including without limitation, the
rules and regulations of the Principal Market (as defined below) and to issue
the Securities in accordance with the terms hereof and thereof. The execution
and delivery of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby, including,
without limitation, the issuance of the Notes and the Warrants and the
reservation for issuance and the issuance of the Conversion Shares issuable upon
conversion of the Notes and exercise of the Warrants have been duly authorized
by the Company’s Board of Directors and (other than the filing with the SEC of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement) no further filing, consent, or authorization is
required by the Company, its Board of Directors or its stockholders. This
Agreement has been, and the other Transaction Documents will be, duly executed
and delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Issuance of Securities. The issuance of each of the Notes and the Warrants
is duly authorized and is free from all taxes, liens and charges with respect to
the issue thereof. As of the Closing, the Company shall have reserved for the
issuance of the shares of Common Stock issuable upon conversion of the Notes and
the Warrants (without taking into account any limitations on the conversion of
the Notes or the Warrants set forth in the Notes and the Warrants) from its duly
authorized capital stock not less than 120% of the maximum number of shares of
Common Stock issuable upon conversion of the Notes and the Warrants (without
taking into account any limitations on the conversion of the Notes or the
Warrants set forth in the Notes or the Warrants). Upon conversion or payment in
accordance with the Notes, the Conversion Shares will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. The offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the Warrants and reservation for issuance and issuance of the
Conversion Shares) will not (i) result in a violation of any certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or the bylaws of the
Company or any of its Subsidiaries or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any contract, agreement, indenture
or instrument to which the Company or any of its Subsidiaries is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including foreign, federal and state securities laws and regulations and
the rules and regulations of The NASDAQ Capital Market (the “Principal Market”))
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.
 
(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person, including without limitation, the
Principal Market, in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date, and the Company and its Subsidiaries are unaware of any facts
or circumstances which might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence.
The Company is not and, after giving effect to the transactions contemplated
hereby, will not be in violation of the listing requirements of the Principal
Market and has no knowledge of any facts which would reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.
 
(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that, immediately prior to the
transactions contemplated by the Transaction Documents, no Buyer is or, after
giving effect to the transactions contemplated hereby, will be (i) an officer or
director of the Company, (ii) an “affiliate” of the Company or any of its
Subsidiaries (as defined in Rule 144) or (iii) to the knowledge of the Company,
a “beneficial owner” of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Securities. The Company further
represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 
 
8

--------------------------------------------------------------------------------

 
 
(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim. The Company has not engaged any placement agent or other
agent in connection with the sale of the Securities.
 
(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made, or will prior to Closing make, any offers or sales of any security or
solicited, or will prior to Closing solicit, any offers to buy any security,
under circumstances that would require registration of any of the Securities
under the 1933 Act or cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings, including,
for the avoidance of doubt, the Follow-on Offering.
 
(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Notes and exercise of the
Warrants will increase in certain circumstances. The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Notes or the exercise of Warrants in accordance with this Agreement and each
Note is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.
 
(k) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(k),
during the two (2) years prior to the date hereof, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.
 
(l) Absence of Certain Changes. Except as disclosed in Schedule 3(l), since
September 30, 2007, there has been no material adverse change and no material
adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospectus of the Company or
its Subsidiaries. Except as disclosed in Schedule 3(l), since September 30,
2007, the Company has not (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, in excess of $1,000,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $3,000,000. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so. The
Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below). For purposes of this Section 3(l), “Insolvent” means, with
respect to any Person (as defined in Section 3(s), (i) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total Indebtedness (as defined in Section 3(s)), (ii) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) the Company
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) such Person has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.
 
 
10

--------------------------------------------------------------------------------

 
 
(m) Reserved.
 
(n) Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company, its
Certificate of Incorporation or Bylaws or their organizational charter or
certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which would not, individually or in the aggregate, have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances which would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future. During the two (2) years prior to the date
hereof, the Common Stock has been designated for quotation on the Principal
Market. During the two (2) years prior to the date hereof, (i) trading in the
Common Stock has not been suspended by the SEC or the Principal Market and (ii)
the Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.
 
(o) Foreign Corrupt Practices; Sanction Related Measures. Neither the Company,
nor any of its Subsidiaries, nor, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee. Neither the Company nor any of its Subsidiaries or
controlled affiliates does business with the government of, or with any person
located in any country in a manner that violates in any material respect any of
the economic sanctions programs or similar sanctions-related measures of the
United States as administered by the United States Treasury Department’s Office
of Foreign Assets Control; and the net proceeds from the offering contemplated
by this Agreement will not be used to fund any operations in, finance any
investments in or make any payments to any country, or to make any payments to
any person, in a manner that violates any of the economic sanctions of the
United States administered by the United States Treasury Department’s Office of
Foreign Assets Control;
 
 
11

--------------------------------------------------------------------------------

 
 
(p) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 
(q) Transactions With Affiliates. Except as disclosed in the SEC Documents or
set forth on Schedule 3(q), and except for transactions after September 30, 2007
which were entered into in the ordinary course of business, were consistent with
past practice and necessary or desirable for the prudent operation of the
business of the Company or its Subsidiaries, and involved fair consideration and
terms no less favorable to the Company or its Subsidiaries than would be
obtainable in a comparable arms'-length transaction with an unaffiliated
Person, none of the officers, directors or employees (“Related Parties”) of the
Company is presently a party to any material transaction with the Company or any
of its Subsidiaries (other than for ordinary course services as employees,
officers or directors), including any material contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company or any of its Subsidiaries, any corporation, partnership, trust or other
entity in which any such Related Party has a substantial interest or is an
officer, director, trustee or partner. Schedule 3(q) sets forth all accounts
receivable or other amounts due to the Company or any Subsidiary from any
Related Party in excess of $100,000 with a payment date after March 31, 2008.
 
(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 80,000,000 shares of Common Stock, of which as of
the date hereof, 23,959,702 are issued and outstanding, 2,177,500 shares are
reserved for issuance pursuant to the Company’s stock option and purchase plans
and 1,034,529 shares are reserved for issuance pursuant to securities (other
than the aforementioned options, and the Notes or the Warrants) exercisable or
exchangeable for, or convertible into, shares of Common Stock and (ii)
20,000,000 shares of preferred stock, par value $0.0001 per share, of which as
of the date hereof, none are issued and outstanding. All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable. Except as disclosed elsewhere in this Agreement or the
Schedules hereto, in the SEC Documents or in Schedule 3(r): (i) none of the
Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except pursuant
to the Registration Rights Agreement); (vi) there are no outstanding securities
or instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The Company has
furnished to the Buyers true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.
 
 
12

--------------------------------------------------------------------------------

 
 
(s) Indebtedness and Other Contracts. Except as disclosed in the SEC Documents
or in Schedule 3(s), neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness (as defined below) in excess of $2,000,000, (ii) is a
party to any contract, agreement or instrument entered into outside the ordinary
course of its business, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3(s) provides a detailed
description of the material terms of any such outstanding Indebtedness. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including (without limitation) “capital leases” in accordance with generally
accepted accounting principles (other than trade payables entered into in the
ordinary course of business and notes payable in respect of trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments (provided, for avoidance of doubt, that the Company’s
support (prior to any actual payment by the Company to its banks) of its banks’
guaranty of the trade payables does not constitute Indebtedness), (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
(t) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or any
of the Company’s or its Subsidiaries’ officers or directors in their capacities
as such, except as set forth in Schedule 3(t) or that could not reasonably be
expected to result in a claim or cause a loss to the Company or any of its
Subsidiaries in excess of $25,000.
 
(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 
 
(v) Employee Relations.
 
(i) The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer of the Company or any of
its Subsidiaries, to the knowledge of the Company, is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.
 
(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(w) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and valid title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.
 
(x) Intellectual Property.
 
(i) For purposes of this Section 3(x), the following definitions shall apply.
 
(1) “Intellectual Property” means any and all statutory or common law worldwide
industrial and intellectual property rights and all rights associated therewith,
including all patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof, all inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data, proprietary processes and formulae, algorithms, specifications,
customer lists and supplier lists, all industrial designs and any registrations
and applications therefor, all trademarks, trade names, trade dress, logos, and
service names and marks (in each case whether or not registered) and
registrations and applications therefore and the right to file applications for
the registration thereof, Internet domain names, Internet and World Wide Web
URLs or addresses, all copyrights (whether or not registered), registrations and
applications therefor and the right to file applications for registration
thereof, and all other rights corresponding thereto, all computer software,
including all source code, object code, firmware, development tools, files,
records, documentation, screen displays, layouts, and data, test methodologies,
emulation and simulation tools and reports, all databases and data collections
and all rights therein, all publicity and privacy rights, and all moral and
economic rights of authors and inventors, however denominated, and any similar
or equivalent rights to any of the foregoing, arising under the laws of the
United States of America, any state thereof, or any other country or province,
and all tangible embodiments of the foregoing (in whatever form).
 
 
15

--------------------------------------------------------------------------------

 
 
(2) “Company IP Rights” means any and all Intellectual Property used in the
conduct of the business of the Company as currently conducted or as currently
proposed to be conducted by the Company or its Subsidiaries, including, without
limitation, Intellectual Property currently under development by or for the
Company or its Subsidiaries (whether or not in collaboration with another
Person).
 
(3) “Company-Owned IP Rights” means Company IP Rights that are owned or are
purportedly owned by or exclusively licensed to the Company or its Subsidiaries,
including, but not limited to, Company Registered Intellectual Property.
 
(4) “Company Registered Intellectual Property” means all United States,
international and foreign: (A) patents and patent applications (including
provisional applications all reissues, divisions, renewals, extensions,
continuations and continuations-in-part thereof); (B) registered trademarks and
service marks, applications to register trademarks and service marks,
intent-to-use applications, and other registrations and applications related to
trademarks or service marks; and (C) registered copyrights and applications for
copyright registration.
 
(ii) The Company IP Rights are sufficient for the conduct of the business of the
Company and its Subsidiaries as currently conducted and as currently proposed to
be conducted by the Company or its Subsidiaries.
 
(iii) Reserved.
 
(iv) Neither the execution and delivery or effectiveness of this Agreement nor
the performance of the Company’s obligations under this Agreement will cause the
(A) forfeiture or termination of, or give rise to a right of forfeiture or
termination of any Company-Owned IP Right, or impair the right of the Company or
its Subsidiaries to use, possess, sell or license any Company-Owned IP Right or
portion thereof or (B) breach of any contract governing any Company IP Rights
(the “Company IP Rights Agreements”) and the consummation of the transactions
contemplated by this Agreement will not result in the modification,
cancellation, termination, suspension of, or acceleration of any payments with
respect to the Company IP Rights Agreements, or give any Person other than the
Company or its Subsidiaries that is party to any Company IP Rights Agreement the
right to do any of the foregoing.
 
(v) Schedule 3(x)(v) lists all Company Registered Intellectual Property. Except
as shown on Schedule 3(x)(v), all registration, maintenance and renewal fees
currently due in connection with such Company Registered Intellectual Property
have been paid and all documents, recordations and certificates in connection
with such Company Registered Intellectual Property currently required to be
filed have been filed with the relevant jurisdiction or authority.
 
 
16

--------------------------------------------------------------------------------

 
 
(vi) None of the Company IP Rights Agreements grants any third party exclusive
rights to or under any Company IP Rights. Neither the Company nor any of its
Subsidiaries has brought any action, suit or proceeding for infringement or
misappropriation of any Intellectual Property or breach of any Company IP Rights
Agreement.
 
(vii) Neither the Company nor any of its Subsidiaries has been sued in any suit,
action or proceeding (or received any written notice or, to the knowledge of the
Company or any of its Subsidiaries, threat) which involves a claim of
infringement or misappropriation of any Intellectual Property right of any third
party or which contests the validity, ownership or right of the Company or any
of its Subsidiaries to exercise any Intellectual Property Right and the Company
and its Subsidiaries are unaware of any facts or circumstances which might give
rise to any of the foregoing actions or proceedings.
 
(viii) The Company and its Subsidiaries have taken all commercially reasonable
steps to protect and preserve the confidentiality of all confidential or
nonpublic information included in the Company IP Rights (“Confidential
Information”). All use, disclosure or appropriation of Confidential Information
owned by the Company or any of its Subsidiaries to a third party has been
pursuant to the terms of a written contract between the Company or any of its
Subsidiaries and such third party. All use, disclosure or appropriation of
Confidential Information by the Company or any of its Subsidiaries not owned by
the Company has been pursuant to the terms of a written agreement between the
Company or any of its Subsidiaries and the owner of such Confidential
Information, or is otherwise lawful.
 
(ix) The Company and its Subsidiaries has complied with all applicable laws and
regulations and their respective internal and public privacy policies relating
to the use, collection, storage, disclosure and transfer of any personally
identifiable information collected by the Company, its Subsidiaries or by third
parties having authorized access to the records of the Company and its
Subsidiaries. The execution, delivery and performance of this Agreement will
comply with all applicable laws and regulations relating to privacy and with the
Company’s privacy policies. Neither the Company nor any of its Subsidiaries has
received a complaint regarding the Company’s or its Subsidiaries’ collection,
use or disclosure of personally identifiable information.
 
(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
 
17

--------------------------------------------------------------------------------

 
 
(z) Subsidiary Rights. Except as set forth in Schedule 3(z), the Company or one
of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.
 
(aa) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.
 
(bb) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for current tax
periods ending subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company is not a Passive
Foreign Investment Company (“PFIC”) within the meaning of Section 1297 of the
Code and does not expect to become a PFIC in the future.
 
(cc) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. During the twelve (12) months prior to the date
hereof neither the Company nor any of its Subsidiaries have received any notice
or correspondence from any accountant relating to any material weakness in any
part of the system of internal accounting controls of the Company or any of its
Subsidiaries
 
 
18

--------------------------------------------------------------------------------

 
 
(dd) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.
 
(ee) Ranking of Notes. Except as set forth on Schedule 3(ee), no Indebtedness of
the Company is senior to the Notes in right of payment, whether with respect to
payment of redemptions, interest, damages or upon liquidation or dissolution or
otherwise (other than with respect to purchase money security interests on
personal property of the Company or any of its Subsidiaries (e.g., equipment) in
excess of $25,000 individually).
 
(ff) Form S-1 or S-3 Eligibility. The Company is eligible to register the
Conversion Shares for resale by the Buyers using Form S-1 or Form S-3
promulgated under the 1933 Act.
 
(gg) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
 
(hh) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.
 
(ii) Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company that except as set forth in this paragraph (i) none
of the Buyers have been asked to agree, nor has any Buyer agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) any Buyer, and counter parties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iii)
each Buyer shall not be deemed to have any affiliation with or control over any
arm’s length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that one or more Buyers may engage in hedging
and/or trading activities at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Conversion Shares are being determined and such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Notes, the Warrants or any of the documents executed in
connection herewith. Notwithstanding the foregoing, nothing in this Section
3(ii) shall be deemed to allow or excuse any violation of the Buyers’ covenant
in Section 4(q) below.
 
 
19

--------------------------------------------------------------------------------

 
 
(jj) U.S. Real Property Holding Corporation. The Company is not, has never been,
nor while any Securities are outstanding, will ever become, a U.S. real property
holding corporation within the meaning of Section 897 of the Internal Revenue
Code of 1986, as amended, and the Company shall so certify upon Buyer’s request.
 
(kk) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five (25%)
or more of the total equity of a bank or any equity that is subject to the BHCA
and to regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.
 
(ll) Disclosure. All disclosure provided to the Buyers regarding the Company, or
any of its Subsidiaries, their business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information is known by any of the Company’s officers to exist with respect to
the Company or any of its Subsidiaries or its or their business, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, is legally required to have been publicly disclosed or announced
by the Company but which has not been so publicly announced or disclosed.
 
4. COVENANTS.
 
(a) Best Efforts. Each party shall use its reasonable best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement. The Company shall use its commercially reasonable
efforts to consummate the Henglong Transaction on or prior to the Determination
Date.
 
(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.
 
 
20

--------------------------------------------------------------------------------

 
 
(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Conversion Shares and
none of the Notes or Warrants is outstanding (the “Reporting Period”), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would permit such termination.
 
(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Notes and Warrants for general corporate and for working capital purposes
(including possible future acquisitions) and does not currently intend to use
such proceeds for (i) the repayment of any outstanding Indebtedness of the
Company or any of its Subsidiaries, (ii) the redemption or repurchase of any of
its or its Subsidiaries’ equity securities (other than the Henglong Transaction)
or (iii) the settlement of any claims, actions or proceedings currently pending
against the Company or any of its Subsidiaries.
 
(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports and
Quarterly Reports on Form 10-K, 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) on the same day as the release thereof, facsimile
or e-mailed copies of all press releases issued by the Company or any of its
Subsidiaries, and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
 
(f) Listing. The Company shall promptly file the additional listing application
and secure the listing of all of the Registrable Securities (as defined in the
Registration Rights Agreement) upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
Registrable Securities from time to time issuable under the terms of the
Transaction Documents. The Company shall maintain the Common Stock’s
authorization for quotation on the Principal Market. Other than the properly
authorized acquisition of the Company by an unaffiliated Person, neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).
 
 
21

--------------------------------------------------------------------------------

 
 
(g) Fees. Each party to this Agreement shall bear its own expenses in connection
with the sale of the Securities to the Buyers.
 
(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor or such other documentation as may be reasonably requested by any Buyer
effecting a pledge of securities in connection with a bona fide margin account
or other loan or financing agreement as contemplated under Section 2(f) or any
financial agent of such Buyer.
 
(i) Disclosure of Transactions and Other Material Information. On or before the
first Business Day following the Closing Date or a Termination Event, the
Company shall issue a press release and file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents, including without limitation the terms of the Closing or a
Termination Event, as applicable, in the form required by the 1934 Act (the “8-K
Filing”). From and after the filing of the 8-K Filing with the SEC, no Buyer
shall be in possession of any material, nonpublic information received from the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees or agents, that is not disclosed in the 8-K Filing. The Company shall
not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees and agents, not to, provide any Buyer
with any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing with the SEC without
the express written consent of such Buyer. If a Buyer has, or believes it has,
received any such material, nonpublic information regarding the Company or any
of its Subsidiaries, it shall provide the Company with written notice thereof.
The Company shall, within two (2) Trading Days (as defined in the Notes) of
receipt of such notice, make public disclosure of such material, nonpublic
information. In the event of a breach of the foregoing covenant by the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. No Buyer shall have any liability to the Company, its Subsidiaries,
or any of its or their respective officers, directors, employees, stockholders
or agents for any such disclosure. Subject to the foregoing, neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise.
 
 
22

--------------------------------------------------------------------------------

 
 
(j) Restriction on Redemption and Cash Dividends. So long as at least ten
percent (10%) of the Aggregate Principal of the Notes are outstanding, the
Company shall not, directly or indirectly, redeem, or declare or pay any cash
dividend or distribution on, the Common Stock without the prior express written
consent of the holders of Notes representing not less than a majority of the
aggregate principal amount of the then outstanding Notes.
 
(k) Additional Notes; Variable Securities; Dilutive Issuances. So long as at
least ten percent (10%) of the Aggregate Principal of the Notes are outstanding,
the Company will not issue any Notes other than to the Buyers as contemplated
hereby. The Company shall not issue any other securities that would cause a
breach or default under the Notes. For so long as any Notes remain outstanding,
the Company shall not, in any manner, issue or sell any rights, warrants or
options to subscribe for or purchase Common Stock or directly or indirectly
convertible into or exchangeable or exercisable for Common Stock at a price
which varies or may vary with the market price of the Common Stock, including by
way of one or more reset(s) to any fixed price unless the conversion, exchange
or exercise price of any such security cannot be less than the then applicable
Conversion Price (as defined in the Notes) with respect to the Note Conversion
Shares. For so long as any Notes remain outstanding, the Company shall not, in
any manner, enter into or affect any Dilutive Issuance (as defined in the Notes)
if the effect of such Dilutive Issuance is to cause the Company to be required
to issue upon conversion of any Note any shares of Common Stock in excess of
that number of shares of Common Stock which the Company may issue upon
conversion of the Notes without breaching the Company’s obligations under the
rules or regulations of the Principal Market (as defined in the Registration
Rights Agreement).
 
(l) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes.
 
(m) Reservation of Shares. So long as any Buyer owns any Securities, the Company
shall take all action necessary to have reserved from its duly authorized
capital stock not less than 120% of the maximum number of shares of Common Stock
issuable upon conversion of the Notes (without taking into account any
limitations on the conversion of the Notes set forth in the Notes) issued at the
Closing. 
 
(n) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
 
23

--------------------------------------------------------------------------------

 
 
(o) Additional Issuances of Securities.
 
(i) For purposes of this Section 4(o), the following definitions shall apply.
 
(1) “Approved Stock Plan” means any employee benefit plan which has been or is
hereafter approved by the Board of Directors of the Company, pursuant to which
the Company’s securities may be issued to any employee, officer or director or
other service provider for services provided to the Company.
 
(2) “Closing Bid Price” a means, for any security as of any date, the last
closing bid price and last closing trade price, respectively, for such security
on the Principal Market, as reported by Bloomberg, or, if the Principal Market
begins to operate on an extended hours basis and does not designate the closing
bid price or the closing trade price, as the case may be, then the last bid
price or last trade price, respectively, of such security prior to 4:00:00 p.m.,
New York Time, as reported by Bloomberg, or, if the Principal Market is not the
principal securities exchange or trading market for such security, the last
closing bid price or last trade price, respectively, of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.
 
(3) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
 
(4) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
 
(5) “Excluded Securities” means: (i) as a stock dividend to holders of Common
Stock or upon any subdivision or combination of shares of Common Stock; (ii) in
connection with any Approved Stock Plan; (iii) any securities issued to the
seller as consideration for the acquisition of another entity by the Company by
merger or share exchange (whereby the Company owns no less than 51% of the
voting power of the surviving entity) or purchase of substantially all of such
entity’s stock or assets; (iv) any securities issued in connection with a
license, strategic partnership, joint venture or other similar agreement,
provided that the purpose of such arrangement is not primarily the raising of
capital; (v) upon exercise of warrants issued as a part of the issuance of
straight debt securities (with no equity or equity-linked feature) issued to a
financial institution or lender in connection with a bank loan, credit, lease,
or other debt transaction with such financial institution or lender (where
warrant coverage is not greater than 5% of the Loan Amount); or (vi) upon
conversion of any Options or Convertible Securities which are outstanding on the
day immediately preceding the Closing Date, provided that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the Closing Date.
 
 
24

--------------------------------------------------------------------------------

 
 
(6) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
(7) “Trading Day” means any day on which the Common Stock is traded on the
Nasdaq Capital Market, or, if the Nasdaq Capital Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York City Time).
 
(ii) Except for the permitted issuances set forth on Schedule 4(o), from the
date hereof until the date that is ninety (90) days after the Closing Date (the
“Trigger Date”), the Company will not, directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its or its
Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement other than
such permitted issuances being referred to as a “Subsequent Placement”). For
avoidance of doubt, the Henglong Transaction described on Schedule 4(o) shall
also be considered a carve-out to all applicable representations and warranties
of the Company hereunder.
 
(iii) From the Closing Date until the third anniversary of the Closing Date, the
Company will not, directly or indirectly, effect any Subsequent Placement unless
the Company shall have first complied with this Section 4(o)(iii). 
 
(1) The Company shall deliver to each Buyer an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale or exchange for
which a term sheet has been signed or an equivalent understanding has been
reached (the “Offer”) of the securities being offered (the “Offered Securities”)
in a Subsequent Placement, which Offer Notice shall (w) identify and describe
the Offered Securities, (x) describe the price and other terms upon which they
are to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Buyers 30% of the Offered Securities, allocated among such Buyers (a) based
on such Buyer’s pro rata portion of Notes purchased hereunder (the “Basic
Amount”), and (b) with respect to each Buyer that elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Buyers as such Buyer shall indicate it will purchase or
acquire from any amount which may become available as a result of other Buyers
subscribing for less than their Basic Amounts (the “Undersubscription Amount”). 
 
 
25

--------------------------------------------------------------------------------

 
 
(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the fifteenth (15th) Business Day
after such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Buyer’s Basic Amount that such Buyer elects to
purchase and, if such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
eligible Buyers are less than the total of all of the Basic Amounts, then each
Buyer who has set forth an Undersubscription Amount in its Notice of Acceptance
shall be entitled to purchase, in addition to the Basic Amounts subscribed for,
the Undersubscription Amount it has subscribed for; provided, however, that if
the Undersubscription Amounts subscribed for exceed the difference between the
total of all the Basic Amounts and the Basic Amounts subscribed for (the
“Available Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all eligible Buyers that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent its
deems reasonably necessary. 
 
(3) The Company shall have thirty (30) business days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
eligible Buyers (the “Refused Securities”), but only to the offerees described
in the Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice. 
 
(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(o)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion but only within 5 business days after receiving notice of the
Company’s reduction, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Buyer elected to
purchase pursuant to Section 4(o)(iii)(2) above multiplied by a fraction, (i)
the numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Buyers pursuant to Section 4(o)(iii)(3) above
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that any Buyer so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Buyers in accordance with Section 4(o)(iii)(1) above.
 
(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall promptly acquire from the Company,
and the Company shall issue to the Buyers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4(o)(iii)(4) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. Notwithstanding anything to the contrary
contained in this Agreement, even if the Company does not consummate the closing
of the issuance, sale or exchange of all or less than all of the Refused
Securities within thirty (30) business days of the expiration of the Offer
Period, the Company shall issue to the Buyers the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4(o)(iii)(4) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Buyers of any Offered
Securities shall be on substantially the same terms, conditions and
documentation as applicable to the issuance, sale or exchange of the Refused
Securities, but if there has been no such issuance, sale or exchange of Refused
Securities then the purchase by the Buyers shall be subject in all cases to the
preparation, execution and delivery by the Company and the Buyers of a purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to the Buyers and their respective counsel.
 
 
26

--------------------------------------------------------------------------------

 
 
(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(o)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the eligible Buyers under the procedures
specified in this Agreement.
 
(iv) The restrictions contained in Sections 4(o)(ii) and 4(o)(iii) above shall
not apply in connection with the issuance of any Excluded Securities.
 
(v) Notwithstanding anything to the contrary contained in this Section 4(o), in
connection with any Subsequent Placement involving a public primary offering,
the Company shall deliver the Offer Notice to the Buyers on the later of (i)
five (5) business days prior to the proposed pricing of the Subsequent Placement
or (ii) the commencement of marketing of the Subsequent Placement, but in no
event less than one (1) business day prior to the proposed pricing date of the
Subsequent Placement, and the Offer Notice shall only be required to provide the
reasonably anticipated transaction terms (but not pricing) and description of
the Offered Securities.
 
(p) Stockholder Approval. If, pursuant to the terms of the Notes, the Buyers
reasonably believe that conversion of the Notes could violate rules of the
Principal Market absent shareholder approval, upon the request of the Required
Lenders (as defined in the Notes), the Company shall provide each stockholder
entitled to vote at a special or annual meeting of stockholders of the Company
(the “Stockholder Meeting”), a proxy statement, substantially in the form which
has been previously reviewed by the Buyers, soliciting each such stockholder’s
affirmative vote at the Stockholder Meeting for approval of resolutions (the
“Resolutions”) providing for the Company’s ability to issue share of Common
Stock in connection with the conversion of the Securities in excess of the
limitations imposed by the Principal Market absent stockholder approval (such
affirmative approval being referred to herein as the “Stockholder Approval” and
the date such approval is obtained, the “Stockholder Approval Date”), and the
Company shall cause the Board of Directors of the Company to recommend to its
stockholders that they approve the Resolutions and use its best efforts to
solicit the stockholders’ approval of the Resolutions. If, despite the Company’s
reasonable best efforts the Stockholder Approval is not promptly obtained, the
Company shall cause an additional Stockholder Meeting to be held each six month
period thereafter until such Stockholder Approval is obtained.
 
 
27

--------------------------------------------------------------------------------

 
 
(q) No New Shorting During Reset Measurement Period. The Buyers agree not to
directly or indirectly open or create or increase a short or put equivalent
position (or do anything which would reasonably be expected to induce a
counterparty to open or create or increase a short or put equivalent position)
in any securities of the Company during or within the 25 Trading Days before the
6-, 12-, 18-, 24-, 30-, 36-, 42-, 48-, 54-, or 60-month anniversary of the
Closing if any Notes remain outstanding during such 25-Trading-Day period.
Notwithstanding the foregoing, this covenant shall apply only to the Buyer
designated as the “Lead Buyer” on the Schedule of Buyers attached hereto and not
any other parts of the Lead Buyer’s organization not otherwise controlled by
Lead Buyer.
 
5. REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes and the exercise amount of the
Warrants held by such Person and the number of Conversion Shares issuable upon
conversion of the Notes and the Warrants. The Company shall keep the register
open and available at all times during business hours for inspection of any
Buyer or its legal representatives.
 
(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares upon conversion of the Notes in
such amounts as specified in such amounts as specified from time to time by each
Buyer to the Company upon conversion of the Notes in the form of Exhibit E (the
“Irrevocable Transfer Agent Instructions”). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents, subject to applicable law. If a Buyer effects a sale,
assignment or transfer of the Securities in accordance with Section 2(f), the
Company shall permit the transfer and shall promptly instruct its transfer agent
to issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Buyer to effect such sale, transfer or assignment. In the event that such sale,
assignment or transfer involves Conversion Shares sold, assigned or transferred
pursuant to an effective registration statement or pursuant to Rule 144, the
transfer agent shall issue such Securities to the Buyer, assignee or transferee,
as the case may be, without any restrictive legend. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
a Buyer. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5(b) will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 5(b), that a Buyer shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
 
28

--------------------------------------------------------------------------------

 
 
6. CLOSING CONDITIONS OF THE COMPANY.
 
The obligation of the Company hereunder to issue and sell the Notes and the
Warrants to each Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:
 
(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
 
(ii) Such Buyer and each other Buyer shall have delivered to the Company and the
Escrow Agent, as applicable, the Purchase Price for the Notes and Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company and the Escrow
Agent, as applicable.
 
(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
 
(iv) Such Buyer and each other Buyer and the Escrow Agent shall have duly
executed and delivered to the Company the Escrow Agreement in the form attached
hereto as Exhibit D.
 
7. CLOSING CONDITIONS OF THE BUYERS.
 
The obligations of each Buyer under this Agreement are subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:
 
(i) The Company shall have duly executed and delivered to such Buyer (A) each of
the Transaction Documents, (B) the Notes (in such principal amounts as such
Buyer shall request being issued to such Buyer at the Closing pursuant to this
Agreement), (C) the Warrants in such exercise amounts as such Buyer shall
request being issued to such Buyer at the Closing of this Agreement, and (D)
each of the Transaction Documents, the Notes and the Warrants shall continue to
be in full force and effect.
 
(ii) Such Buyer shall have received the opinion of (i) Heller Ehrman LLP, the
Company’s outside counsel and (ii) Hubei Today law firm, the Company’s outside
PRC counsel (or another mutually acceptable outside PRC counsel), satisfactory
to such Buyer in its discretion, dated as of the Closing Date.
 
 
29

--------------------------------------------------------------------------------

 
 
(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit E attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.
 
(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within 15 days prior to
the Closing Date.
 
(v) The Company and the Escrow Agent shall have duly executed and delivered to
such Buyer the Escrow Agreement in the form attached hereto as Exhibit D.
 
(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
(or comparable office of) Delaware as of the date within 15 days prior to the
Closing Date.
 
(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary or Chief Financial Officer of the Company and dated as of the
Closing Date, as to (i) the resolutions consistent with Section 3(b) as adopted
by the Company’s Board of Directors in a form reasonably acceptable to such
Buyer, (ii) the Certificate of Incorporation and (iii) the Bylaws, each as in
effect at the Closing, in the form attached hereto as Exhibit F.
 
(viii) The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Buyer shall have
received a certificate, executed by the Chief Executive Officer or Chief
Financial Officer of the Company, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by such Buyer
in the form attached hereto as Exhibit G.
 
(ix) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within 15 days prior to the Closing Date.
 
(x) The Common Stock (1) shall be designated for quotation or listed on the
Principal Market and (2) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.
 
(xi) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.
 
 
30

--------------------------------------------------------------------------------

 
 
(xii) The Company shall have delivered to such Buyer such other usual and
customary documents, instruments and certificates as such Buyer or its counsel
may reasonably request.
 
8. MISCELLANEOUS; TERMINATION.
 
(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the schedules and instruments referenced herein and
therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company and
each Buyer confirms that the non-disclosure agreement between the Company and
each such Buyer is not superseded. No provision of this Agreement may be amended
other than by an instrument in writing signed by the Company and the holders of
at least a majority of the aggregate number of Registrable Securities issued and
issuable hereunder and under the Notes and its Warrants, and any amendment to
this Agreement made in conformity with the provisions of this Section 9(e) shall
be binding on all Buyers and holders of Securities, as applicable. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents or holders of Notes and
Warrants, as the case may be. The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, the Lead Buyer has not made any
commitment or promise nor has any other obligation to provide any financing to
the Company.
 
 
31

--------------------------------------------------------------------------------

 
 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an internationally
recognized courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:
 
China Automotive Systems, Inc.
No. 1 Henglong Road
Yu Giao Development Zone
Shashi District, Jing Zhou City
Hubei Province, People’s Republic of China
Facsimile:  (86) 27-5980-8808
Attention:  Hanlin Chen
 
 
32

--------------------------------------------------------------------------------

 


With a copy to:
 
Heller Ehrman LLP
4350 La Jolla Village Drive
Seventh Floor
San Diego, CA 92122
Facsimile:  (858) 587-5903
Attention:  Hayden J. Trubitt


If to the Transfer Agent:


Securities Transfer Corporation
2591 Dallas Parkway #102
Frisco, TX 75034
Facsimile:  (469) 633-0088
Attention: George Johnson
 
If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an internationally recognized courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from an internationally recognized courier service in accordance with
clause (i), (ii) or (iii) above, respectively.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or Warrants. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of a majority in interest of the holders of Registrable Securities
issued and issuable hereunder, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes). A Buyer may assign some or all
of its rights hereunder to any accredited investor with the consent of the
Company, such consent not to be unreasonably withheld or delayed.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival. The representations and warranties of the Company and the Buyers
contained in Sections 2 and 3, and the agreements and covenants set forth in
Sections 4, 5 and 8 shall survive the Closing. Each Buyer shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.
 
 
33

--------------------------------------------------------------------------------

 
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(iii) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (1) the execution,
delivery, performance or enforcement against the Company of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (2) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities, (3)
any disclosure made by such Buyer pursuant to Section 4(i), or (4) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 9(k) shall be the same as those
set forth in Section 6 of the Registration Rights Agreement.
 
(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.
 
 
34

--------------------------------------------------------------------------------

 
 
(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company will not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
 
 
35

--------------------------------------------------------------------------------

 
 
(q) Termination. Notwithstanding any other provision in this Agreement to the
contrary, in the event the Closing does not occur prior to March 31, 2008 (the
“Termination Date”), this Agreement may be terminated by the Lead Buyer at any
time on or after the Termination Date. In the event the Lead Buyer terminates
this Agreement pursuant to this Section 8(q), this Agreement shall be of no
further force and effect.

 
[SIGNATURE PAGES FOLLOW]
 
 
36

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

        COMPANY:      
CHINA AUTOMOTIVE SYSTEMS, INC.
 
   
   
  By:   /s/ Hanlin Chan  

--------------------------------------------------------------------------------

Name: Hanlin Chan  
Title: Chairman

 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

       
BUYERS:
     
LEHMAN BROTHERS COMMERCIAL
CORPORATION ASIA LIMITED
 
   
   
  By:   /s/ Steven J. Qian  

--------------------------------------------------------------------------------

Name: Steven J. Qian  
Title: Senior Vice President

 

        YA GLOBAL INVESTMENTS, L.P.         By:   /s/ Yorkville Advisors, LLC,  
  Investment Manager  
   
   
  By:   /s/ Mark Angelo  

--------------------------------------------------------------------------------

Name: Mark Angelo  
Title: President and Portfolio Manager

 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF BUYERS
 
Buyer
 
Address and
Facsimile Number
 
Aggregate
Principal
Amount of
Notes
 
 
 
Aggregate Warrant Exercise Amount
 
Purchase Price of Notes and Warrants
 
Legal Representative’s Address and Facsimile Number
(1)
 
(2)
 
(3)
 
(4)
 
(5)
 
(6)
Lehman Brothers Commercial Corporation Asia Limited
 
(Lead Buyer)
 
24F, Two International Finance Center
8, Finance Street
Central, Hong Kong
+852-2372-5468
Attn: Steven Qian
Email: steven.qian@lehman.com
 
$30,000,000
to be allocated as follows:
$8,571,429 for the Closing Note;
$6,428,571 for the Henglong Note; and
$15,000,000 for the Escrow Note
 
$10,000,000
to be allocated as follows:
$5,000,000 for the Closing Warrants; and
$5,000,000 for the Escrow Warrants
 
$30,000,000
 
Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Telephone: (617) 570-1000
Facsimile: (617) 525-1231
Attention: Jocelyn M. Arel and
James A. Hutchinson
                     
YA Global Investments, L.P.
 
c/o Yorkville Advisors, LLC
101 Hudson Street
Suite 3700
Jersey City, NJ 07302
(201) 985-8266
Attn: David Gonzalez
Email: dgonzalez@yorkvilleadvisors.com
 
$5,000,000
to be allocated as follows:
$1,428,571 for the Closing Note;
$1,071,429 for the Henglong Note; and
$2,500,000 for the Escrow Note
 
$1,666,666
to be allocated as follows:
$833,333 for the Closing Warrants; and
$833,333 for the Escrow Warrants
 
$5,000,000
 
David Gonzalez, Esq.
101 Hudson Street
Suite 3700
Jersey City, NJ 07302
Telephone: (201) 985-8300
Facsimile: (201) 985-8744



 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
Exhibit A-1
 
Form of Closing Note
Exhibit A-2
 
Form of Henglong Note
Exhibit A-3
 
Form of Escrow Note
Exhibit B-1
 
Form of Closing Warrant
Exhibit B-2
 
Form of Escrow Warrant
Exhibit C
 
Form of Registration Rights Agreement
Exhibit D
 
Form of Escrow Agreement
Exhibit E
 
Form of Irrevocable Transfer Agent Instructions
Exhibit F
 
Form of Secretary’s Certificate
Exhibit G
 
Form of Officer’s Certificate

 
SCHEDULES
 
Schedule 3(a)
 
Subsidiaries
Schedule 3(k)
 
SEC Documents
Schedule 3(l)
 
Absence of Certain Changes
Schedule 3(q)
 
Transactions with Affiliates
Schedule 3(r)
 
Equity Capitalization
Schedule 3(s)
 
Indebtedness and Other Contracts
Schedule 3(t)
 
Absence of Litigation
Schedule 3(x)(v)
 
Company Registered Intellectual Property
Schedule 3(z)
 
Subsidiary Rights
Schedule 3(ee)
 
Ranking of Notes
Schedule 4(o)
 
Permitted Issuances/Transactions

 
 
 

--------------------------------------------------------------------------------

 